



Exhibit 10.30
THERMON GROUP HOLDINGS, INC.
AMENDED AND RESTATED 2011 LONG-TERM INCENTIVE PLAN


ADJUSTED EBITDA PERFORMANCE UNIT AWARD AGREEMENT


Effective as of [GRANTDATE] (the “Grant Date”), Thermon Group Holdings, Inc., a
Delaware corporation (the “Company”) hereby grants a performance unit award with
a grant date fair value of $[GDFV] (the “Award”) to [FIRSTNAME] [LASTNAME] (the
“Holder”), with the value set forth in this sentence being the “Target Award.”


Performance units are notional units of measurement denominated in shares of the
Company’s common stock, par value $0.001 per share (“Stock”) (i.e., one
performance unit is equivalent in value to one share of Stock). The number of
performance units subject to the Target Award shall be determined by dividing
the Target Award by the market closing price of one share of Stock as reported
on the New York Stock Exchange (the “Fair Market Value”) on the Grant Date. The
actual number of shares of Stock which may be earned in settlement of this Award
is dependent upon the satisfaction of the conditions set forth herein.


The Award is granted in accordance with and subject to the restrictions, terms
and conditions set forth in the Amended and Restated Thermon Group Holdings,
Inc. 2011 Long-Term Incentive Plan (the “Plan”) and this agreement (the
“Agreement”). For purposes of this Agreement, “Company Group” shall mean the
Company and any Subsidiary thereof, collectively and individually. Capitalized
terms not defined herein shall have the meanings specified in the Plan.


1.Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing it in the space provided
below and returning such execution copy to the Company, electronically accepting
this Agreement within the Company’s stock plan administration system according
to the procedures then in effect or otherwise accepting this Agreement as may be
directed by the Company.


2.
    Rights as a Stockholder. The Holder shall not be entitled to any privileges
of ownership with respect to the shares of Stock subject to the Award unless and
until, and only to the extent, such shares become vested pursuant to Section 3
hereof and the Holder becomes a stockholder of record with respect to such
shares. As of each date on which the Company pays a cash dividend to record
owners of shares of Stock (a “Dividend Date”), then the number of shares subject
to the Award shall increase by (a) the product of the total number of shares
subject to the Award immediately prior to such Dividend Date multiplied by the
dollar amount of the cash dividend paid per share of Stock by the Company on
such Dividend Date, divided by (b) the Fair Market Value of a share of Stock on
such Dividend Date. Any such additional shares shall be subject to the same
vesting conditions and payment terms set forth herein as the shares to which
they relate.


3.
    Restriction Period and Vesting.


3.1.
    Performance-Based Vesting Condition. The Award shall vest pursuant to the
terms of this Agreement (including Section 3.2 below) and the Plan and based on
the achievement of the performance goal (the “Performance Goal”) during the
performance period (the “Performance Period”), each as described below, provided
that that the Holder remains in continuous employment with the Company Group
through the Restriction Period (as defined below).


1



--------------------------------------------------------------------------------







The Performance Period shall be the period beginning on [BEGINDATE] and ending
on [ENDDATE]. The Performance Goal shall be the sum of the Company’s Adjusted
EBITDA performance for each of the fiscal year ending on March 31 during the
Performance Period.


For purposes of this Award, EBITDA shall be defined as the Company’s net income,
calculated in accordance with generally accepted accounting principles, before
interest, taxes, depreciation and amortization. Adjusted EBITDA may include
additional customary adjustments including, but not limited to: stock-based
compensation expense, minority interest, equity and/or debt related transaction
expenses, acquisition related adjustments, restructuring or other similar
expenses, goodwill impairment charges or any other adjustments of a similar
nature that may be approved by the Company’s Board of Directors from time to
time.


The Award shall be earned based on the achievement of the Performance Goal at
the following levels:


Performance Level
Adjusted EBITDA Performance Goal
Payout (a)
Threshold Level
$[THRESHOLDGOAL]
50% of Target Award
Target Level
$[TARGETGOAL]
100% of Target Award
Maximum Level
$[MAXIMUMGOAL]
200% of Target Award



(a)
    The payout shall be interpolated on a straight-line basis if the Company’s
Adjusted EBITDA performance falls between the Threshold Level and Target Level
or the Target Level and Maximum Level. If the calculated payout would result in
a fractional security, the shares of Stock issued in settlement of the Award
shall be rounded down to the nearest whole share.


The Holder shall earn zero shares of Stock for Adjusted EBITDA performance below
the Threshold Level.


Adjusted EBITDA contributions from acquisition activity during the Performance
Period shall count toward the Performance Goals described above, unless
otherwise determined by the Committee.


Attainment of the Performance Goal shall be determined and certified by the
Committee in writing within 60 days following the last day of the Performance
Period.


3.2.
    Service-Based Vesting Condition. Except as otherwise provided in this
Section 3 and only to the extent the Performance Goal is achieved as of the end
of the Performance Period in accordance with Section 3.1, the Award shall vest
in full on the last day of the Performance Period, provided the Holder remains
continuously employed by the Company Group through such date. The period of time
prior to the vesting shall be referred to herein as the “Restriction Period.”


3.3.
    Change in Control. Upon a Change in Control, the Award shall be subject to
Section 5.8 of the Plan.


3.4.
    Termination of Employment




2



--------------------------------------------------------------------------------





(a)
    If Holder is party to an employment or other similar agreement that sets
forth the treatment of a performance vesting award upon termination of
employment, then the treatment of this Award will be as set forth in such
employment or other similar agreement.


(b)
    If Holder is not party to an employment or other similar agreement that sets
forth the treatment of a performance vesting award upon termination of
employment or if Holder is party to an employment or other similar agreement
that does not set forth the treatment of a performance vesting award upon
termination of employment, then the treatment of this Award will be as follows:


(i)

Termination of Employment by the Company Group Other than for Cause or due to
death or Disability. If the Holder’s employment is terminated prior to the end
of the Restriction Period by reason of (i) the Company Group’s termination of
the Holder’s employment other than for Cause or (ii) the Holder’s death or
Disability, then the number of shares of Stock subject to this Award shall be
earned in accordance with Section 3.1, based on the achievement of the
Performance Goal at the end of the Performance Period, and shall be settled in
accordance with Section 4; provided, however, the number of shares of Stock
subject to the Award that are earned and delivered to the Holder shall be
prorated based on the number of whole months that the Holder was employed by the
Company Group during the Restriction Period.



(ii)

Termination of Employment by the Company Group for Cause or by the Holder. If
the Holder’s employment with the Company Group terminates prior to the end of
the Restriction Period by reason of (i) the Company Group’s termination of the
Holder’s employment for Cause or (ii) the Holder’s resignation from employment
for any reason, then the portion of the Award that was not vested immediately
prior to such termination of employment shall be immediately forfeited by the
Holder and cancelled by the Company Group.



(c)
    Disability. For purpose of this Award, “Disability” shall mean the Holder’s
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.


(d)
    Cause. For purposes of this Award, “Cause” shall have the meaning set forth
in the employment agreement, if any, between the Holder and the Company Group,
provided that if Holder is not a party to an employment agreement that contains
such definition, then “Cause” shall mean any of the following, as reasonably
determined, in good faith, by the Board of Directors of the Company (the
“Board”): (i) the prosecution via information or indictment, or, if Holder has
waived any requirement of prosecution by indictment, the charge, of Holder for a
felony; (ii) the theft, conversion, embezzlement or misappropriation by Holder
of funds or other assets of the Company Group or any other act of fraud or
dishonesty with respect to the Company Group (including acceptance of any bribes
or kickbacks or other acts of self-dealing); (iii) the intentional, grossly
negligent or unlawful misconduct by Holder, but only to the extent that such
actions or inactions (a) actually cause material and significant harm to the
Company Group; and (b) were engaged in by the Holder with knowledge that they
would cause material and significant harm to the Company Group; (iv) the
violation by Holder of any law regarding employment


3



--------------------------------------------------------------------------------





discrimination or sexual harassment; (v) the failure by Holder to comply with
any material policy generally applicable to Company Group employees, which
failure is not cured in all material respects within 30 days after notice to
Holder; (vi) the repeated failure by Holder to follow the reasonable directives
of any supervisor or the Board, which failure is not cured in all material
respects within 30 days after notice to Holder; (vii) the unauthorized
dissemination by Holder of confidential information in violation of any
agreement between the Company Group and Holder; (viii) any material
misrepresentation or materially misleading omission in any resume or other
information regarding Holder (including Holder’s work experience, academic
credentials, professional affiliations or absence of criminal record) provided
by or on behalf of Holder when applying for employment with the Company Group;
(ix) the Company Group’s discovery that, prior to Holder’s employment with the
Company Group, Holder engaged in conduct of the type described in clauses (i)
through (iv) above (it being understood that, in the case of clause (iii) above,
such harm having impacted Holder’s prior employer or the Company Group); or (x)
any other material breach by Holder of this Agreement that is not cured within
30 days after notice to Holder.


4.
    Delivery of Certificates. Subject to Section 7 and except as otherwise
provided for in Section 3, as soon as practicable after the end of the
applicable Performance Period and the Committee’s determination and
certification of the attainment of the Performance Goal, the Company shall
deliver or cause to be delivered one or more certificates issued in the Holder’s
name (or such other name as is acceptable to the Company and designated in
writing by the Holder) representing the number of vested shares; provided,
however, any vested shares of Stock shall be settled no later than 60 days
following the completion of the applicable Performance Period. The Company shall
pay all original issue or transfer taxes and all fees and expenses incident to
such delivery, except as otherwise provided in Section 7. Prior to the issuance
to the Holder of the shares of Stock subject to the Award, the Holder shall have
no direct or secured claim in any specific assets of the Company or in such
shares of Stock, and will have the status of a general unsecured creditor of the
Company.


5.
    Transfer Restrictions and Investment Representation.


5.1.
    Nontransferability of Award. The Award may not be transferred by the Holder
other than by will or the laws of descent and distribution or pursuant to the
designation of one or more beneficiaries on the form prescribed by the Company.
Except to the extent permitted by the foregoing sentence, the Award may not be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of the Award, the
Award and all rights hereunder shall immediately become null and void.


5.2.
    Investment Representation. The Holder hereby represents and covenants that
(a) any share of Stock acquired upon the vesting of the Award will be acquired
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), unless
such acquisition has been registered under the Securities Act and any applicable
state securities laws; (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of vesting of any shares of Stock hereunder or (y) is
true and correct as of the date of any sale of any such share, as applicable. As
a further condition precedent to the delivery to the Holder of any shares of
Stock subject to the Award, the Holder shall


4



--------------------------------------------------------------------------------





comply with all regulations and requirements of any regulatory authority having
control of or supervision over the issuance or delivery of the shares and, in
connection therewith, shall execute any documents which the Board shall in its
sole discretion deem necessary or advisable.


6.
    Restrictive Covenants.


6.1.
    Confidential Information. he Company Group’s employment of Holder has
resulted and will result in Holder’s exposure and access to confidential and
proprietary information, including the Company Group’s formulas, processes,
administration and accounting systems, computer software, customer lists, vendor
lists, due diligence files, financial information, technology, business
strategies, business track record, and personal information about the Company
Group’s owners, directors, officers, and employees which Holder did not have
access to prior to his or her employment with the Company Group and which
information is of great value to the Company Group, their owners, directors,
officers, and employees. Holder shall not, other than on the Company Group’s
behalf, at any time during Holder’s employment with the Company Group and
thereafter, make available, divulge, disclose, or communicate in any manner
whatsoever to anyone including, but not limited to, any person, firm,
corporation, investor, member of the media, or entity, any such confidential or
proprietary information, or use any such confidential or proprietary information
for any purpose other than on the Company Group’s behalf, unless authorized to
do so in writing by the Chairman of the Board, required by law or court order,
or such information has become publicly available other than by reason of a
breach by Holder of this Section 6.1 or of another individual’s or entity’s
violation of an obligation not to disclose such information, which obligation is
known to Holder. Should Holder be required by law or court order to disclose
such confidential or proprietary information, Holder shall give the Chairman of
the Board reasonable notice so as to allow the Company Group sufficient
opportunity to challenge such application of the law or court order, or to
otherwise attempt to limit the scope of such disclosure. This Agreement applies
to all confidential and proprietary information of the Company Group, regardless
of when such information is or was disclosed to Holder.


6.2.
    Non-Competition; Non-Solicitation. During Holder’s employment with the
Company Group and for a period of two (2) years thereafter Holder shall not,
directly or indirectly, other than on the Company Group’s behalf:


(a)
    Engage in any capacity in the Business in the continental United States or
in any other geographic area where the Company Group manufactures, markets,
distributes or sells its products or renders services within the twenty-four
(24) month period ending on the last day on which Holder is in the employment of
the Company Group or otherwise actively involved in the operation or management
of the Business (the “Termination Date”), including as an owner, employee,
partner, investor, or independent contractor, provided that nothing in this
Section 6.2(a) shall prevent Holder from owning less than five percent (5%) of
any class of publicly traded securities of any such business so long as such
investment is passive and Holder has no other involvement with the issuer of
such securities


(b)
    Induce or assist in the inducement of any employee or independent
contractor, including sales representatives or agents, to terminate or otherwise
limit their relationship with the Company Group; or


(c)
    Solicit any customer or potential customer of the Company Group with respect
to the Business. For purposes of this Section 6.2(c), a customer means any
individual or entity to which the Company


5



--------------------------------------------------------------------------------





Group sold products or services within the twenty-four (24) month period
immediately preceding the Termination Date. For purposes of this Section 6.2(c),
potential customer means any individual or entity to which the Company Group
solicited in writing within the twelve (12) month period that immediately
preceded the Termination Date.


6.3.
    Non-Disparagement. At no time shall Holder, directly or indirectly, make (or
cause to be made) to any person any disparaging, derogatory or other negative or
false statement about or with respect to the Company Group (including its
products, services, policies, practices, operations, employees, sales
representatives, agents, officers, members, managers, partners or directors).


6.4.
    Patents, Copyrights, Trademarks and Other Property Rights. Any and all
inventions, improvements, discoveries, formulas, technology, business
strategies, management, administration, and accounting systems, processes, and
computer software relating to the Company Group’s business (whether or not
patentable), discovered, developed, or learned by Holder during his or her
employment with the Company Group are the sole and absolute property of the
Company Group and are “works made for hire” as that term is defined in the
copyright laws of the United States. The Company Group is the sole and absolute
owner of all patents, copyrights, trademarks, and other property rights to those
items and Holder will fully assist the Company Group, at the Company Group’s
cost and expense, to obtain the patents, copyrights, trademarks, or other
property rights to all such inventions, improvements, discoveries, formulas,
technology, business strategies, management, administration, and accounting
systems, processes, or computer software. Holder has been notified by the
Company Group and understands that the foregoing provisions of this Section 6.4
do not apply to an invention for which no equipment, supplies, facilities,
confidential, proprietary, or trade secret information of the Company Group was
used and which was developed entirely on Holder’s own time, unless the
invention: (a) relates directly to the business of the Company Group; (b)
relates directly to the Company Group’s actual or demonstrably anticipated
research and development, or (c) results from any work performed by Holder for
the Company Group.


6.5.
    Scope of Covenants. Holder hereby acknowledges and agrees that the covenants
and the territorial, time, activity and other limitations set forth in this
Section 6 (or the lack thereof, as the case may be) are commercially reasonable
and are properly required to protect the Company Group and its members’
respective businesses. If any such territorial, time or activity limitation (or
the lack thereof) is determined to be unreasonable or otherwise unenforceable by
a court or other tribunal or competent jurisdiction, the parties agree to the
reduction of such territorial, time or activity limitations (including the
imposition of such a limitation if it is missing) to such an area, period, scope
of activity or other limitation as said court or other tribunal shall deem
reasonable and enforceable under the circumstances. Also, if any member of the
Company Group seeks partial enforcement of this Section 6 as to only a
territory, time, scope of activity or other limitation that is reasonable, then
such member of the Company Group shall be entitled to such reasonable partial
enforcement. If such reduction or (if any member of the Company Group seeks
partial enforcement) such partial enforcement is not possible, or if a court or
other tribunal of competent jurisdiction declines for any or no reason to grant
such reduction or partial enforcement, as applicable, then the unenforceable
provision or portion thereof shall be severed as provided in Section 7.14,
without affecting the remaining provisions of this Agreement.


6.6.
    Tolling. The period of time in which Holder is required to act, or refrain
from acting, pursuant to this Section 6 shall be tolled (shall not run) for so
long as Holder is in breach of any of Holder’s obligations hereunder.




6



--------------------------------------------------------------------------------





6.7.
    Business. For purposes of this Section 6, “Business” shall mean the business
activities conducted by or planned to be undertaken by the Company Group while
Holder is a holder of any Stock acquired pursuant to this Award or while Holder
is employed by the Company Group, including any business involving the design,
engineering, manufacture or sale of heat tracing systems (for example, products
involving the application of external heat to pipes, vessels, instruments or
other equipment for the purposes of freeze protection, process temperature
maintenance, environmental monitoring or surface snow and ice melting, heat
tracing equipment, heat tracing tubing bundles, and heat tracing control
systems), heat tracing system consultation, heat tracing system installation,
heat tracing system maintenance, insulation of pipes, vessels, instruments or
other equipment, the design, engineering, manufacture or sale of temporary power
solutions and any other products sold or services provided by the Company Group
and the provision of related services.


7.
    Additional Terms and Conditions of Award.


7.1.
    Withholding Taxes. (a) As a condition precedent to the delivery of the Stock
upon the vesting of the Award, the Holder shall, upon request by the Company,
pay to the Company such amount as the Company may be required, under all
applicable federal, state, local or other laws or regulations, to withhold and
pay over as income or other withholding taxes (the “Required Tax Payments”) with
respect to the Award. If the Holder shall fail to advance the Required Tax
Payments after request by the Company, the Company may, in its discretion,
deduct any Required Tax Payments from any amount then or thereafter payable by
the Company to the Holder.


(b)    The Holder may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (i) a cash payment to the
Company, (ii) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole shares of Stock
having an aggregate Fair Market Value, determined as of the date on which such
withholding obligation arises (the “Tax Date”), equal to the Required Tax
Payments, (iii) authorizing the Company to withhold whole shares of Stock which
would otherwise be delivered to the Holder having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the Required Tax Payments or (iv)
any combination of (i), (ii) and (iii). Shares of Stock to be delivered or
withheld may not have a Fair Market Value in excess of the minimum amount of the
Required Tax Payments. Any fraction of a share of Stock which would be required
to satisfy any such obligation shall be disregarded and the remaining amount due
shall be paid in cash by the Holder or deducted from any amount then or
thereafter payable by the Company to the Holder. No certificate representing a
share of Stock shall be delivered until the Required Tax Payments have been
satisfied in full.


7.2.
    Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Stock other than a regular cash
dividend, the number and class of securities subject to the Award shall be
equitably adjusted by the Board. If any adjustment would result in a fractional
security being subject to the Award, such amount shall be disregarded and the
adjusted number of shares subject to the Award shall be rounded down to the
nearest whole share. The decision of the Board regarding any such adjustment
shall be final, binding and conclusive.


7.3.
    Recoupment; Compensation Subject to Recovery. The Holder acknowledges that
he or she has read the Company’s Policy on Recoupment of Incentive Compensation
(the “Clawback Policy”). In


7



--------------------------------------------------------------------------------





consideration of the grant of the Award, the Holder agrees to abide by the
Company’s Clawback Policy and any determinations of the Board or the
Compensation Committee pursuant to the Clawback Policy or any similar clawback
or recoupment policy which the Company may adopt from time to time to the extent
the Board determines in good faith that the adoption and maintenance of such
policy is necessary to maintain corporate governance best practices and/or
comply with the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or is otherwise required by
applicable law. The Holder acknowledges and agrees that the Award received by
the Holder pursuant to this Agreement shall be subject to forfeiture, recovery
by the Company or other action pursuant to the Clawback Policy or any such other
clawback or recoupment policy. This Section 7.3 shall survive the termination of
the Holder’s employment for any reason. The foregoing remedy is in addition to
and separate from any other relief available to the Company due to the Holder’s
misconduct or fraud. Any determination by the Board or the Compensation
Committee with respect to the foregoing shall be final, conclusive and binding
upon the Holder and all persons claiming through the Holder.


7.4.
    Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares of Stock subject to
the Award upon any securities exchange or under any law, or the consent or
approval of any governmental body, or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the delivery of
shares hereunder, the shares of Stock subject to the Award shall not be
delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.


7.5.
    Section 409A. This Agreement is intended to be exempt from Section 409A of
the Code (“Section 409A”) as a “short-term deferral” within the meaning of
Treasury Regulations promulgated under Section 409A, or in the alternative to
comply with Section 409A. This Agreement shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A. Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Holder on account of non-compliance with Section 409A.


7.6.
    Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of the
Agreement or the Plan, give or be deemed to give the Holder any right to
continued employment by the Company, Group or any affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any affiliate
of the Company to terminate the employment of any person at any time.


7.7.
    Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Holder or by the Company forthwith to the Committee
for review. The resolution of such a dispute by the Committee shall be final and
binding on all parties.


7.8.
    Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors and
assigns.




8



--------------------------------------------------------------------------------





7.9.
    Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Thermon Group Holdings, Inc.,
Attn: General Counsel, 100 Thermon Drive, San Marcos, Texas 78666, and if to the
Holder, to the last known mailing address of the Holder contained in the records
of the Company. All notices, requests or other communications provided for in
this Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile or electronic mail with confirmation of receipt, (c) by mailing in the
United States mails or (d) by express courier service. The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.


7.10.
    Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.


7.11.
    Personal Information. The Company may utilize a third party system to
administer its equity awards. Holder hereby consents to the Company transmitting
Holder’s personal information, including but not limited to name, date of birth,
address, social security number or tax or other identification number for the
purpose of facilitating the administration of its equity award program and to
create a stock plan brokerage account on behalf of Holder to receive the deposit
of shares in settlement of the Award. The Company currently utilizes E*TRADE for
equity administration purposes, but may change providers at its sole discretion.


7.12.
    Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan, including Section 5.8 relating to a Change in Control, and shall be
interpreted in accordance therewith. The Holder hereby acknowledges receipt of a
copy of the Plan.


7.13.
    Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Holder with respect to the subject matter hereof, and may not be modified
adversely to the Holder’s interest except by means of a writing signed by the
Company and the Holder.


7.14.
    Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.


7.15.
    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.




9



--------------------------------------------------------------------------------





7.16.
    Counterparts and Electronic Delivery. This Agreement may be executed in two
counterparts each of which shall be deemed an original and both of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile, electronic mail or other electronic
transmission shall be deemed as effective delivery of an originally executed
counterpart.


10



--------------------------------------------------------------------------------







THERMON GROUP HOLDINGS, INC.




By: /s/ [SIGNATURE]_________________
Name: [OFFICERNAME]
Title: [TITLE]






Accepted this [DAY] day of [MONTH], [YEAR]




________________________________________
Holder: [FIRSTNAME] [LASTNAME]






































































[SIGNATURE PAGE – FY__ PERFORMANCE UNIT AWARD AGREEMENT (ADJ. EBITDA)]




11

